--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
            Applicant’s response dated January 6, 2021 is acknowledged. 
Priority 
This application is a 371 of PCT/FR2017/051844 filed on 07/06/2017, claiming foreign priority in French application FR 16 56 555 filed on 07/07/2016.
Claim Status
Claims 18-34 are pending. Claims 1-17 were cancelled. Claims 18, 19, and 20-31 are examined on the merits. Claims 32-34 are withdrawn.  
Election/Restriction
Applicant’s election without traverse of Group I (Claims 18 and 20-31), drawn to an adhesive composition, in the reply filed on 01/06/2021, is acknowledged. 
After further consideration, Group II (claim 19) is rejoined to Group I (claims 18 and 20-31) and examined on the merits. 
The requirement is still deemed proper and is therefore made FINAL.

            Response to the restriction requirement of 10/08/2020 was timely filed. Claims 18 and 20-31 are examined on the merits.
Information Disclosure Statement 
Foreign documents 2, 3, and 4 were not considered because the documents are in French. The applicant has not provided a concise explanation of the relevance nor an English language translation of either document. See 37 CFR 1.98(3)(i) and (ii). 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 26, 27, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the polymerization" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 26 and 27 recite “2.16 kg @ 190°C” in parentheses. The claims are indefinite because it is not clear if the text in parentheses is required or optional. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 30 does not further limit claim 18 because it requires an element that is positively excluded from claim 18. Thus, claim 30 broadens the scope of claim 18 because it includes an element excluded by claim 18.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vitrano (US 2012/0259050 A1 Published October 11, 2012) as evidenced by Jones et al. (US 2008/0021149 A1 Published January 24, 2008) and Dow Safety Data Sheet for Affinity GA 1900 (Pages 1-11, accessed on 01/15/2021 from https://www.dow.com/en-us/document-viewer.html?docType=SDS&contentType=SDS&product=17531z&tradeProduct=000000017531&selectedCountry=US&selectedLanguage=EN&recordNumber=27805129).
The claims encompass an adhesive composition.
The teachings of Vitrano are related to a hot melt adhesive that is comprised of a metallocene catalyzed polyethylene polymer, a hydrogenated styrenic block copolymer, a tackifying resin, and a solid plasticizer. The preferred polyethylene polymer is an ethylene-octene copolymer (Abstract). 
Patent Example 1 in Table 3 (paragraph 0109) which contains 5 wt. % plasticizer Benzoflex 352, 50 wt. % hydrogenated resin Escorez 5600, 37 wt. % metallocene polymer Affinity GA 1900, and 8 wt. % hydrogenated styrenic block copolymer Kraton G 1657. 
Regarding claim 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent Example 1 adhesive by varying the concentration of Affinity GA 1900 in the range from about 20 wt. % to 60 wt. %, with a reasonable expectation of success because Vitrano teaches that the concentration of metallocene based polyolefin polymer in the adhesive ranges from about 20 wt. % to 60 wt. % (paragraph 0030). The claimed adhesive is obvious over the modified Patent Example 1 adhesive. The claimed copolymer of two different monomers of alpha-olefin with at least 4 carbon atoms and ethylene is obvious because Affinity GA 1900 is a copolymer ethylene and octane, as evidenced by Dow page 2. Affinity GA 1900 meets the structural requirements of 
The claimed composition is intended for “strip-free hair removal”. The intended use limits the claimed composition to the extent that the composition is suitable to be applied to skin. There is no evidence that Benzoflex 352 and Kraton G 1657 would not have been suitable for application to skin. Since the prior art composition contains the required components of the claimed composition, and both compositions are described as adhesives, it would have been reasonable to the skilled artisan to conclude that the prior art composition could have been used for strip-free hair removal. 
Regarding claim 20, it would have been obvious to have modified the Patent Example 1 composition by varying the concentration of Escorez 5600 in the range from 15% to 65% by weight of the adhesive, with a reasonable expectation of success because Vitrano teaches that the 
Regarding claim 21, octene contains at least 5 carbon atoms.
Claim 22 is a product by process claim that describes how the copolymer was obtained. Affinity GA 1900 could have been obtained by coordination polymerization, absent evidence to the contrary.
Claim 23 is a product by process claim that is interpreted to describe polymerization of the copolymer. Affinity GA 1900 is described as obtained by polymerization catalyzed by metallocene. 
Regarding claim 24, Affinity GA 1900 is a copolymer of ethylene. 
Regarding claim 25, Affinity GA 1900 is a copolymer of ethylene and octene.
Regarding claims 26 and 27, Affinity GA 1900 has a melt index of 1000 g /10 minutes measured using temperature 190°C and a weight 2.16 kg (paragraph 0030). The claimed ranges are obvious because the ranges encompass the prior art value. 
Regarding claim 28, Affinity GA 1900 has a density of 0.84-0.94 as evidenced by Dow. The claimed range is obvious because it overlaps with the prior art range.
Regarding claim 29, the concentration range of the copolymer is obvious because it is close enough in number to about 20 wt. % that a person of ordinary skill in the art would have expected the prior art composition and the claimed composition to have the same properties. Furthermore, it is noted that the prior art composition is described as an adhesive and the claimed composition is an adhesive. Present application was reviewed and there is no evidence that the claimed range of between 5% and 15% by weight of the copolymer is critical.
prima facie obvious to a person of ordinary skill in the art to have further modified Patent Example 1 by adding an ethylene vinyl acetate copolymer to the adhesive, with a reasonable expectation of success because Vitrano teaches that supplemental polymers could be added to provide specific desired functionality, including ethylene vinyl acetate copolymers (paragraph 0051). Vitrano does not teach suitable concentration of ethylene vinyl acetate in the adhesive. One of ordinary skill in the art would have understood that the same amount of Affinity GA 1900 would have to be removed as the amount of ethylene vinyl acetate copolymer that is added in order to accommodate the ethylene vinyl acetate copolymer. The concentration range of the combination of the two copolymers would have ranged from about 20 wt. % to 60 wt. % in the prior art composition. The claimed range of the combination of the two copolymers is obvious because it is close enough to the prior art range that a person skilled in the art would have expected the compositions comprising the respective combinations of copolymers to have the same properties. A person skilled in the art would have added the ethylene vinyl acetate in an amount such that the final adhesive composition maintains its adhesive properties. The present application was reviewed and there is no evidence that the claimed concentration range of the combination of copolymers is critical.  
Regarding claim 31, Escorex 5600 is derived from cyclopentadiene.   
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. 
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617